Appeal from an order of the Supreme Court, Onondaga County (Deborah H. Karalunas, J.), entered August 25, 2009. The order, inter alia, granted the motion of defendant RBS Asset Finance Inc., doing business as RBS Business Capital, to dismiss the amended complaint against it.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: Plaintiff appeals from an order granting the motion of defendant RBS Asset Finance Inc., doing business as RBS Business Capital (RBS), seeking dismissal of the amended complaint against it pursuant to, inter alia, CPLR 3211 (a) (4) on the ground that there is another action pending. We affirm for reasons stated in the decision at Supreme Court. We add only that, as the court properly determined, the other action commenced by RBS in Pennsylvania involves the same parties to this action and, unlike this action, encompasses all of the *1721disputes between the parties. Thus, the court did not abuse its discretion in dismissing the action sua sponte against defendant Smartparts, Inc., the remaining defendant, inasmuch as the Pennsylvania action will be dispositive with respect to that defendant as well. Present—Scudder, P.J., Smith, Peradotto, Lindley and Sconiers, JJ.